                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         LAWRENCE LO, et al.,                               Case No. 18-cv-03153-NC
                                  11
                                                      Plaintiffs,                           ORDER OF CONDITIONAL
Northern District of California




                                  12                                                        DISMISSAL
 United States District Court




                                                v.
                                  13
                                         CITY OF SANTA CLARA, et al.,
                                  14
                                                      Defendants.
                                  15
                                  16
                                  17         The Court having been notified of the settlement of this action (see Dkt. No. 75),
                                  18   and it appearing that no issue remains for the Court’s determination, IT IS HEREBY
                                  19   ORDERED THAT this action and all claims asserted herein are DISMISSED with
                                  20   prejudice. The Clerk of the Court is directed to administratively close this case. Any party
                                  21   may move to reopen the case, provided that such motion is filed within 60 days. All
                                  22   scheduled dates are VACATED.
                                  23         The Court retains jurisdiction over this case for 60 days. See Kokkonen v. Guardian
                                  24   Life Ins. Co. of Am., 511 U.S. 375, 381 (1994).
                                  25         IT IS SO ORDERED.
                                  26
                                  27   Dated: September 30, 2019                _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  28                                                  United States Magistrate Judge
